DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response received October 19, 2021 has been entered and is considered herein. Non-final Rejection, filed July 23, 2021, rejected Claims 1-5, 9-13 and 17-20 and objected to Claims 6-8, 14-16. Amended and original Claims 1-20 are pending in Response filed October 19, 2021.
Response to Arguments
Response to the 35 USC §103 rejection (Remarks pg 7-11) regarding Claims 1-2, 5, 9-10, 13, 17-18 has been fully considered and is not persuasive. 
Applicant provides the following response:

In response, as set forth above, claims 1, 9 and 17 have been amended for better form. Specifically, Applicant has amended independent claims 1, 9 and 17 to recite the limitations of "determine whether to transmit the image to the cloud server according to the at least one local entropy indicator of the image," "determining, by the local server, whether to transmit the image to the cloud server according to the at least one local entropy indicator of the image," and "determine whether to transmit the image to a cloud server according to the at least one local entropy indicator of the image so that the cloud server updates the local recognition model according to the image," respectively. Support for the amendments can be found in the disclosure, for example, paragraph [0033] of the specification of the present application, as originally filed.
As set forth above, amended claim 1, among other things, recites the limitations of "for each of the at least one object, calculate a local entropy indicator according to the field and the corresponding local category confidence scores" and "determine whether to transmit the image to the cloud server according to the at least one local entropy indicator of the image."
According to the present Office Action, paragraph [0008] of Zhang was cited for disclosing the technical feature of "determine to transmit the image to the cloud server according to the at least one local entropy indicator of the image".
A part of paragraph [0008] of Zhang is cited as follows.
[0008]... ([The camera transmission module 1015 of the camera device 101 transmits the image information captured by the image capturing module 1013 to the cloud server 102 Specifically, while the image recognition module 1014 continuously recognizes the image information based on the category recognition mechanism, regardless of whether the identification Is successful or not, the camera transmission module 1015 transmits the image information captured by the image capturing module 1013 to the cloud server 102)
Differently, as described in paragraph [0037] of the present application, the local server 13 may determine whether to transmit the image IM to the cloud server 11 according to the aforesaid local entropy indicators of the image IM (which is labeled as action 205). In other words, the image IM can 
In addition, as an example further provided in paragraph [0037] of the present application, the local server 13 may determine whether any of the aforesaid local entropy indicators is greater than a first threshold value, and if any of the aforesaid local entropy indicators is greater than the first threshold value, the local server 13 determines to execute action 206, i.e., to transmit the image IM to the cloud server 11. 
Apparently, Zhang does not actually calculate the local entropy indicators, nor does Zhang determine whether to transmit the image to the cloud server based on local entropy indicators. Therefore, Zhang fails disclose the features of "determine whether to transmit the image to the cloud server according to the at least one local entropy indicator of the image".

Examiner recognizes the claim amendment for Independent Claims 1, 9 and 17 modifies the meaning and interpretation of the claim element for each independent claim. The revised claims are addressed below.
Applicant further remarks:
Furthermore, paragraph [0035] of Huang is cited for disclosing the technical features of "for each of the at least one object, calculate a local entropy indicator according to the field and the corresponding local category confidence scores". 
Paragraph [0035] of Huang is cited as follows: 
…(The YOLO object recognition algorithm also gives a confidence level that describes how certain a detection frame does contain a certain target. This value has nothing to do with what the target is in the detection frame, and only relates to the degree of matching of the shape of the detection frame. For each detection box, the corresponding grid unit also gives a classification prediction, predicting what the image in this detection frame is most likely. The confidence and classification predictions of the detection frame are eventually combined into a final score to calculate the probability that a specific type of target is included in the detection frame. Finally, the few detection boxes with the best score are selected, which is the detected target. Each image only needs a glance to get the objects in the image and the position of these objects. The object can be rapidly detected, and background errors and false alarms can also be avoided.)
In short, paragraph [0035] of Huang defines the confidence level, the classification prediction, and the final score that combines the two. Huang further describes " Each image only needs a glance to get the objects in the image and the position of these objects ", therefore, types of the objects and the positions of the objects are the result of classification prediction, and the positions refers to "the positions of the objects in the image." 
Differently, according to paragraphs [0035]-[0038] of the present application, the local server 13 may calculate the local entropy indicator of the image IM according to the corresponding field and the corresponding local category confidence scores for each of the at least one object in the image IM (which is labeled as action 204). 
In other words, the field defined in the amended claim 1 is totally different from the positions of the objects mentioned by Huang. According to one embodiment described in the present application, the field corresponding to the image IM can be a "Busway," for example, and the local server 13 may determine the field of the image IM according to GPS positioning information of the image IM, IP position information of the image IM, or field data of the image IM provided by the user. Therefore, the field is different from the positions mentioned by Huang, which are only the positions of the objects in the image, and are obtained from the classification prediction of the detection frame. 

Examiner respectfully disagrees. In response:
	Huang teaches an intelligent driving recording instrument, within the technology of an advanced driving assistance system, which is recognized for “analysis using the various sensors mounted on the vehicle, at any time in the running process of the automobile to sense the surrounding environment, collecting data, executing the static, identifying, detecting and tracking of the dynamic object, and combines the navigator map data” (¶ [0002]). 
	Huang relies on the location of the object identified in an image and measures the relative location and position of the object from the imaging sensor mounted to the vehicle. This concept is critical within the technology as it is used to promote driving safety and reduce the incidence of accidents based on positional data associated with an object, as identified within an image (¶ [0004]). To implement the technology of identifying the location of the object, the system uses an algorithm for “calculating the actual distance between the object and the vehicle (¶ [0038]). 
Identifying positional data is equivalent to the concept of “the field” as claimed by the applicant, as “the field” of the application includes the definition of “positional information of the image” (¶ [0028], Applicant’s Specification – 11/27/2019).
Applicant’s response does not persuade to overcome the 35 USC §103 rejection.



Applicant further remarks:
Furthermore, Huang defines the confidence level in paragraph [0035] as: a confidence level that describes how certain a detection frame does contain a certain target. This value has nothing to do with what the target is in the detection frame, and only relates to the degree of matching of the shape of the detection frame; Huang also defines the final score as: the probability that a specific type of target is included in the detection frame. 
However, the local entropy indicator of the present application is calculated according to the corresponding field and the corresponding local category confidence scores for each of the at least one object in the image IM, and thus is different from the confidence level and the final score of Huang. Furthermore, Huang does not consider "what the target is in the detection frame", therefore, the field is not used as a reference in the classification prediction of Huang.

Examiner respectfully disagrees. In response:
	Applicant’s claim language in question is: “calculate a local entropy indicator according to the field and the corresponding local category confidence scores”, such that “a local category confidence score of each of the at least one object corresponding to each of a plurality of categories” (Applicant’s Claim 1, 17 with substantially similar language in Claim 9, “calculating” rather than “calculate”). 
	Huang teaches a “frame confidence and classification prediction” and an integrated “final score to calculate the probability in detecting frame comprises one specific type of the target” (¶ [0035]). Huang describes the frame confidence “claims a detecting frame does contain a degree of certainty for a target” and the classification prediction “gives the prediction of one classification” (¶ [0035]). This is further described as the target detected includes both “the object and location of the object” (¶ [0035]). 
	Applicant’s claim language for a “local category confidence score” is similar to the Huang’s “classification prediction.” Likewise, applicant’s claim language for “local entropy indicator” is described similarly to Huang’s “final score” that includes identifying the object and the location of the object.
Applicant’s response does not persuade to overcome the 35 USC §103 rejection.
Applicant further remarks:

Furthermore, Zhang does not disclose how to transmit the image to the cloud server, there is no reason to combine Zhang with the final score of Huang to teach the feature of claim 1.

Examiner respectfully disagrees. In response:
Zhang discloses “The image transmission module 1015 transmits the image information captured by the image capturing module 1013 to the cloud server 102.” (¶ [0008] and Figures 1, 2). It is understood that the image transmission module of the camera 101 communicates with the cloud server to transfer data from the camera to the cloud server (¶ [0008]). 
Zhang states the technological field of the invention relates to the ability to both identify content within the image and update databases to identify the features extracted from the image, such that the “main purpose of the invention is to provide an image recognition and monitoring system and an implementation system for effectively performing image recognition by enabling the image recognition device to accurately perform identification model construction and category identification mechanism by using the cloud and the local server.” (¶ [0004]).
Huang states the technological field of the invention relates to an advanced driving assistance system using an image recognition system and “based on YOLO image intelligent driving recording system identification, further comprises a WIFI module connected with the database server, wherein: when the database server detects that the local identification database needs to be updated, providing network by the WIFI module, the database server by the WIFI module informs the cloud learning library to update the local identification database.” (¶ [0016]).
Both prior art references teach on the merits of image recognition using a cloud server with a database to determine features identified in an image and provide feedback to the local system regarding the identified features. There is motivation to combine as both references pertain to image recognition and similarly use a cloud server with an image recognition database. These references are applicable to Applicant’s claims, which are directed to an image recognition system. 
Applicant’s response does not persuade to overcome the 35 USC §103 rejection.
No further arguments were presented by Applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 9-10, 13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (TW 201640419) in view of Huang et al (CN 110310387) and Srivatsa et al (CN 110363058).
Regarding claim 1, Zhang teaches an image recognition system (image recognition and monitoring system 10; Figs 1-5, Claim 1 and ¶ [0008]-[0014]), comprising: a cloud server (cloud server 102; Fig 1 and ¶ [0008]), being configured to store a cloud recognition model (cloud server 102 contains an image analysis and selection module 1021, an object marking module 1022, and a database 1024; Fig 1 and ¶ [0008]); and a local server (local server 103 with camera module 101 includes a microprocessor 1011, storage module 1012, capture group 1013, image recognition module 1014, and transmission module 1015; Figs 1, 2, and ¶ [0008]), being electrically connected to the cloud server (end server 103 and cloud server 102 form an information connection with camera 101 and local server 103; Fig 1 and ¶ [0008]), and being configured to: store a local recognition model (local server  with camera module 101 stores image recognition module 1014 on storage module 1012; Figs 1, 2, Claim 1 and ¶ [0008]); recognize an image through the local recognition model to generate a local recognition result (image recognition module 1014 of local camera module 101 continuously identifies image information according to category identification as images are generated; Fig 2, Claim 1 and ¶ [0008]), wherein the image corresponds to a field (general image information, such as environmental background surroundings, is identified), the image comprises at least one object (images contain objects that are identified); wherein the cloud server recognizes the image through the cloud recognition model after receiving the image to generate a cloud recognition result (cloud server 102 receives image from transmission module 1015 and image analysis selection module 1021 identifies objects; Figs 1,2 and ¶ [0008]), and updates the local recognition model according to the cloud recognition result (image information is transmitted to local end server 103 with the local end transmission module 1031 to construct an identification model 1032 and an updated classifier is generated and localized with the category identification mechanism, routed through the cloud server 102, and sent to local camera device 101 for updated category identification; Figs 1,2 and ¶ [0008]).
Zhang does not teach the local recognition result comprises a local category confidence score of each of the at least one object corresponding to each of a plurality of categories; for each of the at least one object, calculate a local entropy indicator according to the field and the corresponding local category confidence scores; and determine whether to transmit the image to the cloud server according to the at least one local entropy indicator of the image.
Huang et al is analogous art pertinent to the problem solved in this application and teaches an image recognition system (YOLO image recognition system; Fig 2 and ¶ [0031]-[0040], [0047]-[0049]), comprising: a cloud server, being configured to store a cloud recognition model (database server with object recognition learning library 80 includes cloud learning database; Fig 2 and ¶ [0048]-[0049]), and a local server, being electrically connected to the cloud server (database server 80 includes local identification database, wherein the WIFI module 90 connects the database server 80 between the local identification database and cloud learning database and first chip 40 data to image data identification system; Fig 2 and ¶ [0048]-[0049]), and being configured to: store a local recognition model (first chip 40 contains YOLO image recognition algorithm; Fig 2 and ¶ [0033]-[0035]); recognize an image through the local recognition model to generate a local recognition result (image processor 30 receives image from camera 10, 20 and filtered to avoid background error and enhanced to improve image recognition of even small objects on the first chip 40 using the local identification database; Fig 2 and ¶ [0033]-[0035], [0040]), wherein the image corresponds to a field (detecting frame includes imaged location of object; Fig 2 and ¶ [0035]), the image comprises at least one object (detecting frame includes imaged object (target); Fig 2 and ¶ [0035]), and the local recognition result comprises a local category confidence score of each of the at least one object corresponding to each of a plurality of categories (the YOLO image recognition algorithm gives a confidence degree of identifying target and further gives a classification prediction that the target is of a particular object classification; Fig 2 and ¶ [0035]); for each of the at least one object, calculate a local entropy indicator according to the field and the corresponding local category confidence scores (a final score is calculated to identify a specific type of target using detecting frame that utilizes object location and object classification data; Fig 2 and ¶ [0035]); and updates the local recognition model according to the cloud recognition result (when first chip 40 does not recognize target (obstacle) using local identification database, database server 80 through WIFI module 90 notifies cloud learning library and updates local identification database; Fig 2 and ¶ [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with Huang et al including a local recognition result comprises a local category confidence score of each of the at least one object corresponding to each of a plurality of categories; and for each of the at least one object, calculate a local entropy indicator according to the field and the corresponding local category confidence scores. By calculating a score regarding the probability in detecting a target and a classification prediction in the detecting frame, detecting the object quickly while avoiding background error is achieved, as recognized by Huang et al (¶ [0035]). 
Zhang, in view of Huang, does not teach to determine whether to transmit the image to the cloud server according to the at least one local entropy indicator of the image.
	Srivatsa et al is analogous art pertinent to the problem solved in this application and teaches to determine whether to transmit the image to the cloud server according to the at least one local entropy indicator of the image (the object prediction module 116 uses the image data for object classification and location coordinate of each identified object via a neural network module 114 with the data transmitted to the cloud if the object is not clearly identified to detect object positional data; ¶ [0044]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang and Huang et al with Srivatsa et al including to determine whether to transmit the image to the cloud server according to the at least one local entropy indicator of the image. Use of the cloud advances the ability to identify the object in the image plane thereby improving the effectiveness of identifying the object and its positional information, as recognized by Srivatsa et al (¶ [0002]-[0003]).
Regarding claim 2, Zhang in combination with Huang et al and Srivatsa et al teach the image recognition system of Claim 1 (as described above), and Zhang further teaches wherein the local server is further configured to capture the image through a camera (image recognition and monitoring system 10 is configured with camera module 101 to include a capture group 1013 to capture an image; Figs 1, 2 and ¶ [0008]), and the local server is further configured to determine the field corresponding to the image according to at least one piece of image information of the image (image recognition module 1014 of local camera module 101 continuously identifies general image information and object information as images are continuously generated; Fig 2, and ¶ [0008]).
Regarding claim 5, Zhang in combination with Huang et al and Srivatsa et al teach the image recognition system of Claim 1 (as described above), wherein Zhang teaches: the cloud server is further configured to store a mirror recognition model identical to the local recognition model (identification mechanism group 1012 forms a link between cloud server database 1024 and local server, thereby creating a mirror recognition model in the cloud server 102 and local camera device 101; Figs 1, 2 and ¶ [0008]); and the cloud server retrains the mirror recognition model by using the cloud recognition result to update the mirror recognition model (cloud server 102 maintains identification mechanism by receiving updated category classifier information from end server 103 identification model 1032 and updating category identification to camera device 101; Figs 1, 2 and ¶ [0008]), and deploys the updated mirror recognition model to the local server to update the local recognition model (cloud server 102 identification mechanism 1023 deploys update category identification mechanism to camera device 101; Figs 1, 2 and ¶ [0008]).

Regarding claim 9, Zhang teaches an updating method for an image recognition system, being adapted for use in the image recognition system (method S10 for using image recognition and monitoring system 10 including updating category identification mechanism to camera device 101 S105; Figs 1-5, Claim 7 and ¶ [0008]-[0014]), the image recognition system comprising a cloud server (cloud server 102; Fig 1 and ¶ [0008]) and a local server (local server 103 with camera module 101 includes a microprocessor 1011, storage module 1012, capture group 1013, image recognition module 1014, and transmission module 1015; Figs 1, 2, and ¶ [0008]), electrically connected with each other (end server 103 and cloud server 102 form an information connection with camera 101 and local server 103; Fig 1 and ¶ [0008]), the cloud server storing a cloud recognition model (cloud server 102 contains an image analysis and selection module 1021, an object marking module 1022, and a database 1024; Fig 1 and ¶ [0008]), the local server storing a local recognition model (local server with camera module 101 stores image recognition module 1014 on storage module 1012; Fig 2 and ¶ [0008]), the updating method for the image recognition system (method S10 for using image recognition and monitoring system 10; Figs 1-5 and ¶ [0008]-[0014])  comprising: recognizing, by the local server, an image through the local recognition model to generate a local recognition result (local image recognition module 1014 of camera module 101 continuously identifies image information according to category identification as images are generated S101; Figs 1, 2 and ¶ [0008], [0011]), wherein the image corresponds to a field (general image information, such as environmental background surroundings, is identified), the image comprises at least one object (images contain objects that are identified); and recognizing, by the cloud server, the image through the cloud recognition model to generate a cloud recognition result (cloud server 102 receives image from transmission module 1015 step S102 and image analysis selection module 1021 identifies objects S103; Figs 1, 4, 5 and ¶ [0008], [0010], [0011], and updating the local recognition model according to the cloud recognition result (image information is transmitted to local end server 103 with the local end transmission module 1031 to construct an identification model 1032 step S104 and an updated classifier is generated and localized with the category identification mechanism, routed through the cloud server 102, and sent to local camera device 101 for updated category identification step S105; Figs 1, 5 and ¶ [0008], [0011]).
Zhang does not teach the local recognition result comprises a local category confidence score of each of the at least one object corresponding to each of a plurality of categories; and for each of the at least one object, calculating, by the local server, a local entropy indicator according to the field and the corresponding local category confidence scores.
Huang et al is analogous art pertinent to the problem solved in this application and teaches to recognize an image through the local recognition model to generate a local recognition result (image processor 30 receives image from camera 10, 20 and filtered to avoid background error and enhanced to improve image recognition of even small objects on the first chip 40 using the local identification database; Fig 2 and ¶ [0033]-[0035], [0040]), wherein the image corresponds to a field (detecting frame includes imaged location of object; Fig 2 and ¶ [0035]), the image comprises at least one object (detecting frame includes imaged object (target); Fig 2 and ¶ [0035]), and the local recognition result comprises a local category confidence score of each of the at least one object corresponding to each of a plurality of categories (the YOLO image recognition algorithm gives a confidence degree of target and further gives a classification prediction that the target is of a particular object class; Fig 2 and ¶ [0035]); for each of the at least one object, calculating, by the local server, a local entropy indicator according to the field and the corresponding local category confidence scores (a final score is calculated on the first chip 40 to identify a specific type of target using detecting frame that utilizes object location and object classification identification data; Fig 2 and ¶ [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with Huang et al including a local recognition result comprises a local category confidence score of each of the at least one object corresponding to each of a plurality of categories; for each of the at least one object, calculating, by the local server, a local entropy indicator according to the field and the corresponding local category confidence scores. By calculating a score regarding the probability in detecting a target and a classification prediction in the detecting frame, detecting the object quickly while avoiding background error is achieved, as recognized by Huang et al (¶ [0035]). 
Zhang, in view of Huang, does not teach to determine whether to transmit the image to the cloud server according to the at least one local entropy indicator of the image.
	Srivatsa et al is analogous art pertinent to the problem solved in this application and teaches to determining, by the local server, whether to transmit the image to the cloud server according to the at least one local entropy indicator of the image (the object prediction module 116 at the local area network uses the image data for object classification and location coordinate of each identified object via a neural network module 114 with the data transmitted to the cloud if the object is not clearly identified to detect object positional data; ¶ [0044]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang and Huang et al with Srivatsa et al including to determining, by the local server, whether to transmit the image to the cloud server according to the at least one local entropy indicator of the image. Use of the cloud advances the ability to identify the object in the image plane thereby improving the effectiveness of identifying the object and its positional information, as recognized by Srivatsa et al (¶ [0002]-[0003]).
Regarding claim 10, Zhang in combination with Huang et al and Srivatsa et al teach the updating method for the image recognition system of Claim 9 (as described above), and Zhang further teaches wherein the local server is further configured to capture the image through a camera (image recognition and monitoring system 10 is configured with camera module 101 to include a capture group 1013 to capture an image; Figs 1, 2 and ¶ [0008]), and the updating method for the image recognition system further comprises: determining, by the local server, the field corresponding to the image according to at least one piece of image information of the image (image recognition module 1014 of local camera module 101 continuously identifies general image information and object information as images are continuously generated; Fig 2, and ¶ [0008]).
Regarding claim 13, Zhang in combination with Huang et al and Srivatsa et al teaches the updating method for the image recognition system of Claim 9 (as described above), wherein Zhang teaches: the cloud server is further configured to store a mirror recognition model identical to the local recognition model (identification mechanism group 1012 forms a link between cloud server database 1024 and local server, thereby creating a mirror recognition model in the cloud server 102 and local camera device 101; Figs 1, 2 and ¶ [0008]); and the updating method for the image recognition system further comprises: retraining, by the cloud server, the mirror recognition model by using the cloud recognition result to update the mirror recognition model (cloud server 102 maintains identification mechanism by receiving updated category classifier information from end server 103 identification model 1032 and updating category identification to camera device 101 S101, S105; Figs 1, 2, 5 and ¶ [0008], [0011]), and deploying the updated mirror recognition model to the local server to update the local recognition model (cloud server 102 identification mechanism 1023 deploys update category identification mechanism to camera device 101 S105; Figs 1, 5 and ¶ [0008], [0011]).

Regarding claim 17, Zhang teaches a local server (image recognition and monitoring system 10 contains a local server 103 with camera module 101; Figs 1-5, Claim 1 and ¶ [0008]-[0014]), comprising: a storage, being configured to store a local recognition model (local camera module 101 stores image recognition module 1014 on storage module 1012; Figs 1, 2, Claim 1 and ¶ [0008]); and a processor, being electrically connected to the storage (local camera module 101 includes microprocessor 1011 that is electrically connected to storage module 1012; Fig 2 and ¶ [0008]), and being configured to: recognize an image through the local recognition model to generate a local recognition result (image recognition module 1014 of local camera module 101 continuously identifies image information according to category identification as images are generated; Fig 2, Claim 1 and ¶ [0008]), wherein the image corresponds to a field (general image information, such as environmental background surroundings, is identified), the image comprises at least one object (images contain objects that are identified); and determine to transmit the image to a cloud server according to the at least one local entropy indicator of the image (image with general information and categorized object is transmitted from local camera module 101 to the cloud server 102 using transmission module 1015; Figs 1,2 and ¶ [0008]) so that the cloud server updates the local recognition model according to the image (image information is transmitted to local end server 103 with the local end transmission module 1031 to construct an identification model 1032 and an updated classifier is generated and localized with the category identification mechanism, routed through the cloud server 102, and sent to local camera device 101 for updated category identification; Figs 1,2 and ¶ [0008]).
Zhang does not teach the local recognition result comprises a local category confidence score of each of the at least one object corresponding to each of a plurality of categories; and for each of the at least one object, calculate a local entropy indicator according to the field and the corresponding local category confidence scores.
Huang et al is analogous art pertinent to the problem solved in this application and teaches a local server (database server 80 includes local identification database and first chip 40 data to image data identification system; Figs 1, 2 and ¶ [0031]-[0040]), comprising: a storage, being configured to store a local recognition model (first chip 40 contains YOLO image recognition algorithm; ¶ [0034]-[0035]) and a processor, being electrically connected to the storage (image processor 30 is coupled to first chip 40; ¶ [0034]-[0035]) and being configured to: recognize an image through the local recognition model to generate a local recognition result (image processor 30 receives image from camera 10, 20 and filtered to avoid background error and enhanced to improve image recognition of even small objects on the first chip 40 using the local identification database; ¶ [0034]-[0035], [0040]), wherein the image corresponds to a field (detecting frame includes imaged location of object; Fig 2 and ¶ [0035]), the image comprises at least one object (detecting frame includes imaged object (target); Fig 2 and ¶ [0035]), and the local recognition result comprises a local category confidence score of each of the at least one object corresponding to each of a plurality of categories (the YOLO image recognition algorithm gives a confidence degree of identifying target and further gives a classification prediction that the target is of a particular object classification; Fig 2 and ¶ [0035]); for each of the at least one object, calculate a local entropy indicator according to the field and the corresponding local category confidence scores (a final score is calculated to identify a specific type of target using detecting frame that utilizes location and object classification data; Fig 2 and ¶ [0035]); and the cloud server updates the local recognition model according to the image (when first chip 40 does not recognize target (obstacle) using local identification database, database server 80 through WIFI module 90 notifies cloud learning library and updates local identification database; Fig 2 and ¶ [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang with Huang et al including a local recognition result comprises a local category confidence score of each of the at least one object corresponding to each of a plurality of categories; for each of the at least one object, calculate a local entropy indicator according to the field and the corresponding local category confidence scores. By calculating a score regarding the probability in detecting a target and a classification prediction in the detecting frame, detecting the object quickly while avoiding background error is achieved, as recognized by Huang et al (¶ [0035]). 
Zhang, in view of Huang, does not teach to determine whether to transmit the image to the cloud server according to the at least one local entropy indicator of the image.
	Srivatsa et al is analogous art pertinent to the problem solved in this application and teaches to determine whether to transmit the image to the cloud server according to the at least one local entropy indicator of the image (the object prediction module 116 uses the image data for object classification and location coordinate of each identified object via a neural network module 114 with the data transmitted to the cloud if the object is not clearly identified to detect object positional data; ¶ [0044]-[0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zhang and Huang et al with Srivatsa et al including to determine whether to transmit the image to the cloud server according to the at least one local entropy indicator of the image. Use of the cloud advances the ability to identify the object in the image plane thereby improving the effectiveness of identifying the object and its positional information, as recognized by Srivatsa et al (¶ [0002]-[0003]).
Regarding claim 18, Zhang in combination with Huang et al and Srivatsa et al teach the local server of Claim 17 (as described above), and Zhang further teaches a camera that is electrically connected to the processor and configured to obtain the image (local camera module 101 includes microprocessor 1011 that is electrically connected to a capture group 1013 to capture an image; Figs 1, 2 and ¶ [0008]), wherein the processor is further configured to determine the field corresponding to the image according to at least one piece of image information of the image (image recognition module 1014 of local camera module 101 continuously identifies image information according to category identification as images are generated; Fig 2, Claim 1 and ¶ [0008]). 

Claims 3, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (TW 201640419) in view of Huang et al (CN 110310387) and Srivatsa et al (CN 110363058) and in further view of Duerksen (US PG PUB 2019/0251349).
Regarding claim 3, Zhang in combination with Huang et al and Srivatsa et al teach the image recognition system of Claim 1 (as described above), wherein Zhang further teaches the local server determines to transmit the image to the cloud server according to the at least one local entropy indicator of the image (image with general information and categorized object is transmitted from local camera module 101 to the cloud server 102 using transmission module 1015; Figs 1,2 and ¶ [0008]).
Zhang in combination with Huang et al and Srivatsa et al does not teach determines that any of the at least one local entropy indicator is greater than a first threshold value.
Duerksen is analogous art pertinent to the problem solved in this application and teaches determines that any of the at least one local entropy indicator is greater than a first threshold value. (process 200 for image object identification includes step 260 to determine if extracted features exceed a threshold to determine correctly identifying objects; ¶ [0106]-[0108]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Huang et al and Srivatsa et al with Duerksen including determining any of the at least one local entropy indicator is greater than a first threshold value. By using a threshold value to determine the accuracy of the object identification, a desired level of confidence may proceed for the characterization and analysis of a family of marked object is achieved thereby improving surveillance analysis of objects, as recognized by Duerksen (¶ [0107]).  

Regarding claim 11, Zhang in combination with Huang et al and Srivatsa et al teach the updating method for the image recognition system of Claim 9 (as described above), wherein Zhang further teaches the local server determines to transmit the image to the cloud server according to the at least one local entropy indicator of the image (image with general information and categorized object is transmitted from local camera module 101 to the cloud server 102 using transmission module 1015; Figs 1,2 and ¶ [0008]).
Zhang in combination with Huang et al and Srivatsa et al does not teach determines that any of the at least one local entropy indicator is greater than a first threshold value.
Duerksen is analogous art pertinent to the problem solved in this application and teaches determines that any of the at least one local entropy indicator is greater than a first threshold value. (process 200 for image object identification includes step 260 to determine if extracted features exceed a threshold to determine correctly identifying objects; ¶ [0106]-[0108]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Huang et al and Srivatsa et al with Duerksen including determining any of the at least one local entropy indicator is greater than a first threshold value. By using a threshold value to determine the accuracy of the object identification, a desired level of confidence may proceed for the characterization and analysis of a family of marked object is achieved thereby improving surveillance analysis of objects, as recognized by Duerksen (¶ [0107]).  

Regarding claim 19, Zhang in combination with Huang et al and Srivatsa et al teach the local server of Claim 17 (as described above), wherein Zhang further teaches the processor determines to transmit the image to the cloud server according to the at least one local entropy indicator of the image (image with general information and categorized object is transmitted from local camera module 101 to the cloud server 102 using transmission module 1015; Figs 1,2 and ¶ [0008]).
Zhang in combination with Huang et al and Srivatsa et al does not teach determines that any of the at least one local entropy indicator is greater than a first threshold value.
Duerksen is analogous art pertinent to the problem solved in this application and teaches determines that any of the at least one local entropy indicator is greater than a first threshold value. (process 200 for image object identification includes step 260 to determine if extracted features exceed a threshold to determine correctly identifying objects; ¶ [0106]-[0108]).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Huang et al and Srivatsa et al with Duerksen including determining any of the at least one local entropy indicator is greater than a first threshold value. By using a threshold value to determine the accuracy of the object identification, a desired level of confidence may proceed for the characterization and analysis of a family of marked object is achieved thereby improving surveillance analysis of objects, as recognized by Duerksen (¶ [0107]).  

Claims 4, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (TW 201640419) in view of Huang et al (CN 110310387) and Srivatsa et al (CN 110363058) and in further view of Gang et al (CN 103810473).
Regarding claim 4, Zhang in combination with Huang et al and Srivatsa et al teach the image recognition system of Claim 1 (as described above), wherein Huang et al further teaches based on the field (detecting frame includes imaged location of object; Fig 2 and ¶ [0035]), each of the plurality of categories corresponds to a field category parameter (categories can include general environmental information when identifying objects), and for each of the at 2Application No. 16/698,939least one object (images contain objects), the local server performs the following operation to calculate the local entropy (image processor 30 in combination with the first chip 40 using the local identification database, performs the YOLO image recognition algorithm by calculating a final score to identify a specific type of target that utilizes location background and object data; Fig 2 and ¶ [0035]) indicator: for each of the plurality of categories, calculating a product of the corresponding field category parameter (YOLO image recognition algorithm calculates a classification prediction that the target is of a particular object classification utilizing background information in classification prediction; Fig 2 and ¶ [0035]), the local category confidence score (YOLO image recognition algorithm calculates a confidence degree of what a target contains; Fig 2 and ¶ [0035]), and calculating a negative value of a sum of the plurality of products to obtain the local entropy indicator (a final score could be negative if frame confidence and classification prediction are not positively identified using the local identification database).
Zhang in combination with Huang et al and Srivatsa et al does not teach a logarithm of the local category confidence score.
Gang et al is analogous art pertinent to the problem solved in this application and teaches a logarithm of the local category confidence score (a logarithm is incorporated into the probability algorithm for the detection of the object identified within the image; ¶ [0114] and Claim 1).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang in combination with Huang et al and Srivatsa et al with Gang et al including the use of a logarithm to calculate a local category confidence score as logarithms are useful for solving exponential equations, such as an equation used for object identification that relies upon a probability calculation, as recognized by Gang et al (¶ [0114] and Claim 1).

Regarding claim 12, Zhang in combination with Huang et al and Srivatsa et al teach the updating method for the image recognition system of Claim 9 (as described above), wherein Huang et al further teaches based on the field (detecting frame includes imaged location of object; Fig 2 and ¶ [0035]), each of the plurality of categories corresponds to a field category parameter (categories can include general environmental information when identifying objects), and for each of the at 2Application No. 16/698,939least one object (images contain objects), the local server performs the following operation to calculate the local entropy (image processor 30 in combination with the first chip 40 using the local identification database, performs the YOLO image recognition algorithm by calculating a final score to identify a specific type of target that utilizes location background and object data; Fig 2 and ¶ [0035]) indicator: for each of the plurality of categories, calculating a product of the corresponding field category parameter (YOLO image recognition algorithm calculates a classification prediction that the target is of a particular object classification utilizing background information in classification prediction; Fig 2 and ¶ [0035]), the local category confidence score (YOLO image recognition algorithm calculates a confidence degree of what a target contains; Fig 2 and ¶ [0035]), and calculating a negative value of a sum of the plurality of products to obtain the local entropy indicator (a final score could be negative if frame confidence and classification prediction are not positively identified using the local identification database).
Zhang in combination with Huang et al and Srivatsa et al does not teach a logarithm of the local category confidence score.
Gang et al is analogous art pertinent to the problem solved in this application and teaches a logarithm of the local category confidence score (a logarithm is incorporated into the probability algorithm for the detection of the object identified within the image; ¶ [0114] and Claim 1).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang in combination with Huang et al and Srivatsa et al with Gang et al including the use of a logarithm to calculate a local category confidence score as logarithms are useful for solving exponential equations, such as an equation used for object identification that relies upon a probability calculation, as recognized by Gang et al (¶ [0114] and Claim 1).

Regarding claim 20, Zhang in combination with Huang et al and Srivatsa et al teach the local server of Claim 17 (as described above), wherein Huang et al further teaches based on the field (detecting frame includes imaged location of object; Fig 2 and ¶ [0035]), each of the plurality of categories corresponds to a field category parameter (categories can include general environmental information when identifying objects), and for each of the at 2Application No. 16/698,939least one object (images contain objects), the processor performs the following operation to calculate the local entropy (image processor 30 in combination with the first chip 40 using the local identification database, performs the YOLO image recognition algorithm by calculating a final score to identify a specific type of target that utilizes location background and object data; Fig 2 and ¶ [0035]) indicator: for each of the plurality of categories, calculating a product of the corresponding field category parameter (YOLO image recognition algorithm calculates a classification prediction that the target is of a particular object classification utilizing background information in classification prediction; Fig 2 and ¶ [0035]), the local category confidence score (YOLO image recognition algorithm calculates a confidence degree of what a target contains; Fig 2 and ¶ [0035]), and calculating a negative value of a sum of the plurality of products to obtain the local entropy indicator (a final score could be negative if frame confidence and classification prediction are not positively identified using the local identification database).
Zhang in combination with Huang et al and Srivatsa et al does not teach a logarithm of the local category confidence score.
Gang et al is analogous art pertinent to the problem solved in this application and teaches a logarithm of the local category confidence score (a logarithm is incorporated into the probability algorithm for the detection of the object identified within the image; ¶ [0114] and Claim 1).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang in combination with Huang et al and Srivatsa et al with Gang et al including the use of a logarithm to calculate a local category confidence score as logarithms are useful for solving exponential equations, such as an equation used for object identification that relies upon a probability calculation, as recognized by Gang et al (¶ [0114] and Claim 1).

Allowable Subject Matter
Claims 6-8, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, Zhang in combination with Huang et al in teach the image recognition system of Claim 1 (as described above). The combination of references do not teach, nor does other prior art suggest wherein the cloud recognition result comprises a cloud category confidence score of each of the at least one object corresponding to each of the plurality of categories, and the cloud server is further configured to: for each of the at least one object, calculate a cloud entropy indicator according to the plurality of corresponding cloud category confidence scores; and determine to transmit the image to an expert system according to the at least one cloud entropy indicator of the image, and update the cloud recognition model and the local recognition model according to an expert recognition result provided by the expert system.
Regarding Claims 7 and 8, both claims are dependent on Claim 6 and, therefore, are allowable for the same reason as set forth in Claim 6. 
Regarding claim 14, Zhang in combination with Huang et al in teach the updating method for the image recognition system of Claim 9, (as described above). The combination of references do not teach, nor does other prior art suggest wherein the cloud recognition result comprises a cloud category confidence score of each of the at least one object corresponding to each of the plurality of categories, and the updating method for the image recognition system further comprises: 5Application No. 16/698,939 for each of the at least one object, calculating, by the cloud server, a cloud entropy indicator according to the plurality of corresponding cloud category confidence scores; and determining, by the cloud server, to transmit the image to an expert system according to the at least one cloud entropy indicator of the image, and updating the cloud recognition model and the local recognition model according to an expert recognition result provided by the expert system.
Regarding Claims 15 and 16, both claims are dependent on Claim 14 and, therefore, are allowable for the same reason as set forth in Claim 14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu et al (CN 110070107) teaches a system and method for image recognition including the use of a cross entropy calculation to determine the prediction error for the characteristic identification and use of a third party to update the category of the object recognition.
Parthasarathy et al (US PG PUB 2019/0294889) teaches an image recognition system including a local and remote server and the use of recognition techniques locally and remotely in a cloud server.
Maarek (EP 3531392) teaches a method of object identification including a local server and a cloud server to process information to determine categories of the object and update local databases.
Zang et al (CN 109922310) teaches a system and method of monitoring and identifying objects including use of a threshold in the verification of identifying objects. 
Ardo (CN 109859251) teaches an object tracking system and method including use of an algorithm for detection and probability of object detected. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/                Examiner, Art Unit 2667    

/MATTHEW C BELLA/                Supervisory Patent Examiner, Art Unit 2667